            Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LLOYD HOLLINGSHEAD                                                             PLAINTIFF

V.                                NO. 4:19-CV-712-BD

ANDREW SAUL, Commissioner
Social Security Administration1                                              DEFENDANT

                                           ORDER

I.     Introduction:

         On December 22, 2016, Lloyd Hollingshead applied for disability benefits, alleging

disability beginning on March 30, 2014.2 (Tr. at 10) Mr. Hollingshead’s claims were

denied initially and upon reconsideration. Id. After conducting a hearing, the

Administrative Law Judge (ALJ) denied Mr. Hollingshead’s application. (Tr. at 23) Mr.

Hollingshead requested that the Appeals Council review the ALJ’s decision, but that

request was denied. (Tr. at 1) Therefore, the ALJ’s decision stands as the Commissioner’s

final decision. Mr. Hollingshead filed this case seeking judicial review of the decision

denying his benefits.




1
 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. FED. R. CIV. P. 25(d)
2
     Mr. Hollingshead amended his alleged onset date to April 1, 2016. (Tr. at 10)

                                               1
          Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 2 of 7



II.   The Commissioner=s Decision:

       The ALJ found that Mr. Hollingshead had not engaged in substantial gainful

activity since the amended alleged onset date of April 1, 2016. (Tr. at 13) At step two of

the five-step analysis, the ALJ found that Mr. Hollingshead had the following severe

impairments: degenerative disc disease, diabetes mellitus, peripheral neuropathy,

fibromyalgia, fracture of a lower extremity, dysfunction of a major joint, hypertension,

loss of central visual acuity, depression, bipolar disorder, and neurocognitive disorder. Id.

       After finding that Mr. Hollingshead’s impairments did not meet or equal a listed

impairment, the ALJ determined that Mr. Hollingshead had the residual functional

capacity (RFC) to perform work at the sedentary level, with added limitations. (Tr. at 14-

17) He could only occasionally climb stairs, and only occasionally balance, stoop, kneel,

crouch, and crawl. Id. He could never climb ladders. Id. He could occasionally reach

overhead bilaterally but could frequently handle and finger bilaterally. Id. He would have

to avoid hazards such as unprotected heights and moving mechanical parts. Id. He could

see with prescription lenses out of one eye only – monocular vision (blind in left eye);

thus, he could not perform work requiring excellent vision. Id. He could perform simple,

routine, and repetitive tasks (performed by rote). Id. He could make simple, work-related

decisions requiring little judgment. Id. He could concentrate, persist, and maintain pace

with normal breaks. Id. He could perform work with no more than incidental

interpersonal contact with simple, direct, and concrete supervision. Id. He would need to

use a cane to ambulate and balance. Id.
                                             2
          Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 3 of 7



       The ALJ determined that Mr. Hollingshead was unable to perform any past

relevant work. (Tr. at 23) At step five, the ALJ relied on the testimony of a Vocational

Expert (VE) to find, based on Mr. Hollingshead’s age, education, work experience and

RFC, that he was capable of performing work in the national economy as cutter/paster

and table worker. (Tr. at 24-25). Thus, the ALJ determined that Mr. Hollingshead was not

disabled. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court reviews the Commissioner’s decision for legal error and

to assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). The decision must rest on enough evidence that “a reasonable

mind would find it adequate to support [the] conclusion.” Halverson, 600 F.3d at 929.

The Court will not reverse the decision, however, solely because there is evidence to

support a conclusion different from the Commissioner’s. Pelkey v. Barnhart, 433 F.3d

575, 578 (8th Cir. 2006).

       B. Mr. Hollingshead’s Arguments on Appeal

       Mr. Hollingshead maintains that the evidence supporting the ALJ’s decision to

deny benefits is less than substantial. His argument focuses on his vision impairment,

arguing that the RFC failed to fully incorporate the opinions of the reviewing state-

agency medical experts and, therefore, did not fully account for his limited vision. Since
                                             3
          Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 4 of 7



Mr. Hollingshead limited his argument to his vision impairment, the Court will similarly

focus its discussion.3

       Mr. Hollingshead injured his left eye years before the relevant time period, which

resulted blindness in that eye. (Tr. at 742-744) A consultative examining ophthalmologist

noted on March 28, 2016, that Mr. Hollingshead had visual acuity of 20/30 in his right

eye before lens correction and was completely blind in his left eye. Id. Mr. Hollingshead

said at the hearing that his prescription lenses corrected the vision in his right eye. (Tr. at

45) The reviewing state-agency doctors documented left-eye blindness and opined that

Mr. Hollingshead could not perform work requiring excellent binocular vision. (Tr. at 80-

133). Specifically, the opinions detailed limitations of the left eye only. Specifically, the

opinions stated that Mr. Hollingshead was “limited” in the left eye for near and far acuity,

depth perception, accommodation, color vision, and field of vision. Id.

       Mr. Hollingshead was able to visit with friends, go to church, watch television,

shop in stores, drive occasionally, relate appropriately, engage with examiners, and

maintain eye contact. (Tr. at 16, 730) He admitted that his only problem with driving was

with back and leg pain rather than with difficulty seeing. (Tr.at 737) He did say that he

walked with a cane, but the cane was not prescribed by a doctor. (Tr. at 44)




3
  See Noerper v. Saul, 964 F.3d 738, 741 n.1 (8th Cir. 2020) (“Although our detailed
discussion is targeted, we have considered her arguments and the record as a whole as to
all of her impairments and their cumulative effect on her limitations.”).

                                               4
          Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 5 of 7



       Mr. Hollingshead suggests that the ALJ improperly determined the vision portion

of the RFC when she gave partial weight to reviewing doctors’ opinions. He argues that

the RFC should have included further limitations in bilateral vision, even though he

testified that lenses corrected his vision. The interpretation of a physician’s findings is a

factual matter left to the ALJ; and she will consider the record as a whole in determining

the weight to give each medical opinion. See Mabry v. Colvin, 815 F.3d 386, 390-91 (8th

Cir. 2016). The ALJ need not rely on any particular medical opinion in making her

decision. Furthermore, where an opinion is only partially consistent with other evidence

in the record, an ALJ may give significant weight to some aspects of the opinion while

discounting portions of the opinion that are not supported. Craig v. Apfel, 212 F.3d 433,

436 (8th Cir. 2000).

       Here, the ALJ evaluated all of the evidence pertaining to Mr. Hollingshead’s

vision problems; that is, his left-eye blindness and correctable right-eye vision. (Tr. at 79-

80, 740-743) The ALJ considered the left-eye limitations suggested by the reviewing

doctors; and she discussed Mr. Hollingshead’s ability to perform some daily activities

requiring vision. (Tr. at 17-23) The resulting RFC acknowledged that Mr. Hollingshead

could see out of one eye only and that he could not perform work requiring excellent

vision. When directly questioned by the ALJ, the VE testified that the jobs he identified

would allow for that limitation. (Tr. at 64) Thus, the RFC fully accounted for Mr.

Hollingshead’s credible limitations; and the jobs identified did not exceed his abilities.


                                              5
          Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 6 of 7



       Mr. Hollingshead cites to the Gilbert case from this Court for the proposal that an

ALJ must craft an RFC that directly tracks the job descriptions in the Dictionary of

Occupational Titles (DOT) or its companion reference, the Selected Characteristics of

Occupations Defined in the Revised DOT (SCO). Gilbert v. Berryhill, 3:18-CV-198-PSH

(E.D. Ark. July 29, 2019). Rather, the Gilbert case states that inexact or confusing RFC

language may be cause for remand. The Court in Gilbert did not require RFC language to

track DOT or SCO descriptions verbatim. Id. The Eighth Circuit has not mandated such a

requirement of ALJs. Such a requirement would infringe on an ALJ’s ability to weigh the

various sources of occupational evidence, which is within her province. See Finley v.

Colvin, 2015 U.S. Dist. LEXIS 117019 at *12, 20 (M.D. La. August 11, 2015)(plain

language of hypothetical question posed to VE [and correlating RFC] does not require

any particular language from the DOT or SCO); see also Bede-Morrell v. Colvin, 2014

U.S. Dist. LEXIS 84583 at *4 (W.D. Wash. June 20, 2014)(affirming denial of benefits

and noting that the plaintiff cited “no authority that an ALJ is required to define, cite to,

or cross-reference each and every descriptive word used in explaining the RFC”). The

ALJ in this case carried her burden at step five.

IV. Conclusion:

       There is substantial evidence to support the Commissioner’s decision to deny

benefits. The RFC incorporated fully the opinion evidence and Mr. Hollingshead’s

credible limitations. The finding that Mr. Hollingshead was not disabled within the


                                               6
         Case 4:19-cv-00712-BD Document 19 Filed 08/27/20 Page 7 of 7



meaning of the Social Security Act must be, and hereby is, AFFIRMED. The case is

dismissed, with prejudice.

      IT IS SO ORDERED this 27th day of August, 2020.


                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          7
